DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 4-9, filed 12/16/2020, with respect to amended claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn. 
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1-9 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed battery pack is novel over the closest prior art – Kudo (US 2014/0225622 A1).
Regarding Claim 1, Kudo discloses the battery pack as claimed except the feature, “wherein a voltage associated with the capacity adjustment switches when the capacity adjustment switches are in an ON state indicates disconnection of the cell voltage detection lines during a disconnection diagnosis, and wherein the at least one of the one or more capacity adjustment switches is configured to witch to an OFF state a predetermined amount of time after being in the ON state, which causes the disconnection diagnosis to finish.”  Note that, even though the battery pack of Kudo comprises the claimed structural elements [see Fig. 5], these structural elements are not configured to perform the disconnection diagnosis in the same manner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724